Simmons, C. J.
1. Where the jury, in the trial of a criminal case, differ. as to the testimony of a witness, and, coming into court, make this difference known, the court may either recall the witness or of its own motion have the stenographic report of the witness’s testimony read to the jury. For the court to ask in the presence of the jury if counsel for the accused would consent to have the stenographic report read, while improper, is not reversible error.
2. There was no error of law, as against the accused, in the charge excepted to. The evidence authorized the verdict, and the trial judge did not abuse his discretion in refusing a new trial.

Judgment affirmed.


All the Justices concurring.

Indictment for assault with intent to rape. Before Judge Bennet. Glynn superior court. December 16, 1899.
D. W. Krauss, for plaintiff in error.
John W. Bennett, solicitor-general, contra.